Exhibit 10.2 GENERAL RELEASE AND WAIVER This General Release and Waiver (“ Release ”) is made and entered into as of November 7, 2016 (the “ Release Date ”), by and between Cesca Therapeutics Inc., a Delaware corporation (“ Employer ”), and Robin C. Stracey (“ Executive ,” and together with Employer, the “ Parties ”). Capitalized terms used, but not defined herein, shall have the meaning given to such terms in that certain Executive Employment Agreement made and entered into as of June 9, 2015, by and between the Parties (the “ Employment Agreement ”). WHEREAS , on November 3, 2016, Boyalife Investment, Inc. (“Boyalife USA”) and Boyalife (Hong Kong) Ltd. (“Boyalife HK,” and, together with Boyalife USA, “Boyalife”), delivered written consents of stockholders of the Employer purporting, among other things, to remove Executive as a director of Employer, and WHEREAS , after removal of Executive as a director, the board of directors of Employer then purported to terminate Executive as Chief Executive Officer (“CEO”) and from all other positions with Employer, and WHEREAS , Executive and Employer desire to settle all of the disputes that each may have now or hereafter or that arise from or in any way relate to Executive’s removal as a director of Employer or his termination as CEO. NOW THEREFORE , in consideration of the respective representations, covenants, agreements, warranties, and conditions herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
